UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF For the Fiscal Year Ended July 31, OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number000-53407 PLAINFIELD ENTERPRISES LLC (Exact name of Registrant as specified in its charter) Delaware 26-0787260 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 West Putnam Avenue, Greenwich, CT 06830 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code: (203) 302–1700 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Class A Unit Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No ý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No ý Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer o Non-Accelerated filer o Smaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No ý As of November13, 2009, none of the Registrant's voting or non-voting common equity was held by non-affiliates. Documents Incorporated by Reference: None Forward Looking Statements May Prove Inaccurate Certain statements in this Form 10-K contain or may contain information that is forward-looking. When used in this report, the words "expect," "intend," "anticipate," "should," "believe," "plan," "estimate," "may," "seek," and similar expressions are generally intended to identify forward-looking statements. Actual results may differ materially from those described in the forward-looking statements and will be affected by a variety of risks and factors including, but not limited to, the following: · the inability of regulated entities and certain members of the Board of Managers, officers, key employees and other affiliates of Plainfield Enterprises LLC, or the Company, to obtain and maintain gaming licenses or permits in jurisdictions where the Company's current or planned business or an entity in which the Company invests requires such licenses or permits; · the limitation, conditioning, revocation or suspension of any such gaming licenses or permits; · revocationof licenses or permits by regulatory authorities with respect to any member of the Company's Board of Managers, officer, or key employee required to be found suitable; · loss or retirement of members of the Company's Board of Managers, officers, or key employees; · increased competition in existing markets or the opening of new gaming jurisdictions (including on Native American lands); · the inability to maintain and improve existing gaming facilities; · the inability of the Company to maintain possession of the existing casino facility in Henderson, Nevada; · the inability to consummate planned acquisitions of gaming opportunities; · the costs and delays associated with constructing and opening new gaming facilities; · the inability to retain key leases; · a decline in the public acceptance or popularity of gaming; · increases in or new taxes or fees imposed on gaming revenues or gaming devices; · significant increases in fuel or transportation prices; · adverse economic conditions in key markets; and · severe or unusual weather in such key markets. In addition, any financings consummated by Casino MonteLago Holding, LLC, which we refer to as MonteLago, or its subsidiaries may substantially increase the leverage and other fixed charge obligations of those entities. The level of indebtedness and other fixed charge obligations of MonteLago and its subsidiaries could have important consequences, including but not limited to the following: · a substantial portion of MonteLago's and its subsidiaries' cash flow from operations could be dedicated to debt service and other fixed charge obligations and thus not be available for other purposes; · MonteLago's and its subsidiaries' ability to obtain additional financing in the future for working capital, capital expenditures or acquisitions may be limited; and · MonteLago's and its subsidiaries' level of indebtedness could limit their flexibility in reacting to changes in the gaming industry, their respective jurisdictions and economic conditions generally. i TABLE OF CONTENTS Page PART I Item 1. Business 1 Item 2. Properties 12 Item 3. Legal Proceedings 12 Item 4. Submission of Matters to a Vote of Security Holders 13 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6. Selected Financial Data 14 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 8. Financial Statements and Supplementary Data 17 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 17 Item 9A(T). Controls and Procedures 17 Item 9B. Other Information 17 PART III Item 10. Directors, Executive Officers, and Corporate Governance 18 Item 11. Executive Compensation 21 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21 Item 13. Certain Relationships and Related Transactions, and Director Independence 22 Item 14. Principal Accountants' Fees and Services 23 PART IV Item 15. Exhibits, Financial Statement Schedules 24 ii PART I Item 1.Business. THE COMPANY Overview of the Company Plainfield Enterprises LLC, a Delaware limited liability company, and its wholly-owned subsidiaries, Plainfield AcquisitionCo LLC, a Delaware limited liability company, or AcquisitionCo, and Plainfield Enterprises Inc., a Delaware corporation, or BlockerCo, which we refer to collectively as the Company, were formed on August 22, August 22, and September 11, 2007, respectively, at the direction of Plainfield Direct Inc., or the Plainfield Fund, which is an affiliate of Plainfield Asset Management LLC, or Plainfield, for the purpose of participating in various activities relating to the gaming industry including holding equity in gaming industry related businesses. The Company had no revenue generating business prior to the acquisition through AcquisitionCo of a $1,562,500 unsecured exchangeable note, or the MonteLago Note, receivable from Casino MonteLago Holding, LLC, or MonteLago, which we refer to as the MonteLago Transaction, on July 1, 2008.MonteLago owns a 100% equity interest in CIRI Lakeside Gaming Investors, LLC, or CIRI Lakeside Gaming, which operates Casino MonteLago, or the Casino, located at Lake Las Vegas in Henderson, Nevada.On November 20, 2008, the Company was granted a Nevada gaming license, and as a result, the MonteLago Note automatically converted into a 33.33% equity interest in MonteLago, or the MonteLago Equity, on that date. The Company's current business consists primarily of its ownership of the MonteLago Equity. Plainfield is an investment management firm formed on February 14, 2005, and is based in Greenwich, Connecticut. Plainfield is registered with the United States Securities and Exchange Commission, or the SEC, as an investment adviser under the Investment Advisers Act of 1940 and serves as the investment manager to the Plainfield Fund and to other pooled investment vehicles inside and outside of the United States. Plainfield manages approximately $3.7 billion of investment capital for institutions and high net worth individuals based in the United States and abroad. Plainfield's principal address is at 100 West Putnam Avenue, Greenwich, CT 06830.Max Holmes is the sole managing member of Plainfield. Ownership of the Company The Company currently has two issued and outstanding classes of limited liability company interests.The Company has one issued and outstanding Class A unit, or the Class A Interest, representing all of its voting equity interests, which is held by HBJ Plainfield LLC, a Delaware limited liability company, or HBJ, and 9,999 issued and outstanding Class B units, or the Class B Interests, representing all of its non-voting equity interests, which are held by Plainfield Enterprises Holdings LLC, a Delaware limited liability company, or Plainfield Holdings, that is a wholly-owned subsidiary of the Plainfield Fund.HBJ is owned by Alan Ginsberg, who also serves as HBJ's President, Secretary and Treasurer.The Company does not currently intend to issue any additional Class A or Class B Interests. All matters of the Company that are subject to the vote of its member, or the Member, including the appointment and removal of members of the Company's board of managers, or the Board of Managers, are controlled by HBJ, the sole managing member of the Company.Alan Ginsberg, the sole HBJ Principal, and a member of the Board of Managers, is also the Company's Operating Manager, who is responsible for the Company's day-to-day management and operations. The remaining members of the Board of Managers include Max Holmes, Joseph Bencivenga, Ronald Johnson, and Marc Sole.The Class B Interests issued to Plainfield Holdings allow Plainfield Holdings and its sole member, the Plainfield Fund, to invest in the Company without having any voting power or power to control the operations or affairs of the Company, except as otherwise required by law.If Plainfield Holdings or its sole member had any of the power to control the operations or affairs of the Company afforded to the holder of the Class A Interest, they and their respective constituent equity holders would generally be required to be licensed or found suitable under the gaming laws and regulations of the State of Nevada.In connection with the formation of the Company, HBJ and Plainfield Holdings have executed the Amended and Restated Limited Liability Company Agreement of the Company, dated September 2, 2008, which we refer to as the Company Operating Agreement. 1 The diagram below depicts the general ownership of the Company and its parents and subsidiaries. HBJ is managed by Alan Ginsberg and the Company is managed by a Board of Managers consisting of Alan Ginsberg as Operating Manager, Max Holmes, Joseph Bencivenga, Ronald Johnson, and Marc Sole.BlockerCo is a holding company that has elected to be taxed as a corporation.Because BlockerCo is a separately taxed, non-flow through entity, BlockerCois taxed on its share of the income relating to the Company's business rather than the investors in the Plainfield Fund. 2 Business Developments Recent Events On September 4, 2009, CIRI Lakeside Gaming entered into a Conditional Covenant Not to Execute, or the Conditional Agreement, with Village Hospitality, LLC, or Village Hospitality, the landlord of CIRI Lakeside Gaming's leased premises located at 1600 Lake Las Vegas Parkway, Henderson, Nevada 89011, which we refer to as the Property.Pursuant to the terms of the Conditional Agreement, Village Hospitality agreed to provide CIRI Lakeside Gaming 65 days prior written notice before removing CIRI Lakeside Gaming from the Property.The terms of the Conditional Agreement also provided that Village Hospitality may remove CIRI Lakeside Gaming from the Property five days after giving written notice following the occurrence of certain events of default set forth in the Conditional Agreement.The Conditional Agreement further provided that CIRI Lakeside Gaming must surrender the Property no later than September 8, 2010, subject to the specific terms and conditions of the Conditional Agreement.If CIRI Lakeside Gaming is unable to remain on the Property and/or realize sufficient proceeds on the disposition of its assets, the Company may not be able to recover all or a significant portion of the carrying value of its investment in MonteLago. The MonteLago Transaction The purpose of the MonteLago Transaction was, first, to finance MonteLago's acquisition of all of the issued and outstanding membership interests of CIRI Lakeside Gaming, and second, for the Company to pursue a long-term investment in the continued growth and development of gaming in the Lake Las Vegas area. On May 3, 2007, MonteLago and Plainfield Gaming Inc., or Plainfield Gaming, entered into a loan agreement, amended and restated as of June 20, 2007, or the Loan Agreement.Pursuant to the terms and conditions of the Loan Agreement, Plainfield Gaming loaned, in exchange for the MonteLago Note, an aggregate amount of $1,562,500, or the Company Loan, to MonteLago to enable MonteLago to acquire all of the issued and outstanding membership interests of CIRI Lakeside Gaming, which then owned and operated the Casino. On September 22, 2007, upon CIRI Lakeside Gaming's receipt of regulatory approval from the Nevada Gaming Commission, or the Nevada Commission, MonteLago acquired all of the issued and outstanding membership interests of CIRI Lakeside Gaming. On July 1, 2008, the Company, indirectly through AcquisitionCo, acquired the MonteLago Note from MonteLago, for the purchase price of $1,484,475.The MonteLago Note was unsecured and non-interest bearing and was converted into 33.33% of the equity interests of MonteLago upon the Company's receipt of a Nevada gaming license. On November 20, 2008, the Company was granted a Nevada gaming license.As a result, the Company, through its subsidiaries, exchanged (cancelled) the MonteLago Note for the cancellation of the Company Loan and the MonteLago Note automatically converted into the MonteLago Equity on that date. Upon completion of the MonteLago Transaction, the Company, indirectly through AcquisitionCo, owned 33.334% of the equity interests of MonteLago, and the remaining 66.666% of the equity interests of MonteLago are owned by the following: The Finley Family Trust 20.276% Steve Szapor 13.665% Steve Rittvo 12.335% Jess M. Ravich 11.660% Peter Cleary 1.400% Ernest D'Ambrosio 3.000% Scott Fisher 4.330% Employees The Company currently has no employees.The Company currently has five managers on the Board of Managers: Alan Ginsberg, Max Holmes, Joseph Bencivenga, Ronald Johnson, and Marc Sole. Alan Ginsberg serves as Operating Manager with responsibility for the Company's day-to-day management and operations. Given the Company's structure as a holding company to hold, indirectly through wholly-owned subsidiaries, the MonteLago Equity, Mr. Ginsberg does not intend to devote a significant amount of his professional time to the operation of the Company. None of the members of the Board of Managers, including Mr. Ginsberg, receive any compensation from the Company for their services. 3 Environmental Issues The Company has no physical assets. CASINO MONTELAGO HOLDING, LLC MonteLago was organized on April 12, 2007, and entered into a Purchase and Sale Agreement dated April 18, 2007, as amended and restated as of May 16, 2007, with Cook
